Citation Nr: 0802375	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.

Procedural history

In the August 2002 rating decision, the RO granted the 
veteran's claim for service connection for bilateral hearing 
loss and assigned an initial noncompensable (0 percent) 
disability rating effective August 31, 2001.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Also in that rating 
decision the RO denied service connection for a back disorder 
and hypertension.

In February 2007, the Board granted the veteran's motion to 
advance his case on its docket. See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900 (2007).

In a February 2007 decision, the Board denied the veteran's 
claim for service connection for hypertension, and remanded 
the issues of entitlement to an initial compensable 
disability rating for bilateral hearing loss and entitlement 
to service connection for a back disorder for further 
evidentiary development.  That has been accomplished and the 
claims are before the Board for appellate action.

Issues not on appeal

The veteran submitted a May 2007 claim for individual 
unemployability (TDIU).  The issue has not been adjudicated 
and is therefore not in appellate status.  The Board refers 
the issue to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by mild sloping to profound sensorineural hearing 
loss.

2.  The evidence does not support the conclusion that the 
veteran's current back disability is related to his active 
duty service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  Entitlement to service-connection for a back disorder was 
not incurred in or aggravated by active military service nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.301 (2007);38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected bilateral 
hearing loss is of a degree that he is entitled to a 
compensable disability rating.  He also contends that his 
current low back condition was caused by an injury he 
received during service, and that he is, therefore, entitled 
to service connection for his back disability.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The issues on appeal will then be 
analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary. The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

As noted above, the Board remanded the claim under 
consideration in a February 2007 decision.  Specifically, the 
remand required VBA to schedule the veteran for an audiogram 
and Maryland CNC speech recognition test to determine the 
current severity of his bilateral hearing loss.  The remand 
instructions also required that the veteran's VA claims file 
must be made available to the examiner, and that any and all 
indicated evaluations, studies, and tests deemed necessary by 
the examiner should be performed.  The examiner was also 
requested to specifically indicate whether the veteran's 
bilateral hearing loss has worsened since his May 2002 VA 
evaluation and, if so, to what extent.  

The remand also required VBA to schedule the veteran to 
undergo a VA orthopedic examination.  The entire claims file 
was required to be made available to the examining physician, 
all necessary tests should be completed and the examiner was 
asked to clearly indicate whether the veteran had a back 
disorder.  If so, the examiner was asked to render an opinion 
as to whether it is at least as likely as not that the 
veteran's back condition was medically related to the 
veteran's active military service.  The remand instruction 
also specifically asked the examiner to address the 
significance, if any, of the opinion set forth in the May 
2003 statement from Dr. E.M.

The Board notes that the veteran was examined in February 
2007 by a VA audiologist who noted in her report that she had 
reviewed the veteran's VA claims folder.  The report 
indicates a hearing examination and test was conducted, and 
the examiner compared the results with the May 2002 results.  
The Board further notes that the veteran was examined in May 
and August 2007 regarding his back.  Both examiners indicated 
they reviewed the VA claims folder, and each provided a 
comprehensive examination of the veteran.  Each examiner also 
provided an opinion whether it was as likely as not that the 
veteran's condition was related to active military service.  
Neither addressed the significance of Dr. E.M.'s May 2003 
statement. 

The Board finds, in view of the analysis provided below, that 
the significance of Dr. E.M.'s May 2003 statement is of a 
legal nature and not within the province of the VA examiners.  
Thus, any failure to comply with that aspect of the remand 
instructions has no prejudicial impact on the veteran's 
claim.  

The Board finds that the VBA's actions were in compliance 
with the remand instructions. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
veteran was notified, generally, of the VCAA duties to assist 
and of the information and evidence necessary to substantiate 
his claim by correspondence dated April 2002, July 2004, 
August 2004, March 2005, June 2005, May 2006, October 2006 
and April 2007.  Specifically, the April 2007 letter informed 
the veteran what evidence was required to show service-
connection and an increased disability rating.  See page 4.  

Adequate opportunities to submit evidence and request 
assistance were provided. The April 2007 letter told the 
veteran to send any evidence he thought supported his claim 
or tell VA about any additional information or evidence they 
could help him obtain.  In essence, the appellant was asked 
to "give us everything you've got", in compliance with 38 
C.F.R. § 3.159(b)(1). See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio. See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  After careful 
review, the Board has concluded that the notice requirements 
of the VCAA have been satisfied with respect to the issue on 
appeal.  

The veteran's service medical records (SMR) and all 
identified and authorized evidence relevant to this matter 
have been requested or obtained.  The record includes medical 
records from private physicians who examined and treated the 
veteran's back disorder and hearing loss.  The record also 
contains a review of all medical records in evidence and the 
resulting medical opinion in compliance with the Board's 
February 2007 remand instructions.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date, and held that the notice requirements of 
section 5103(a) apply generally to all five elements. 
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board finds that April 2007 letter provided the veteran 
with specific notice of how VA determines a disability rating 
and an effective date.  Also, as noted above, the veteran has 
received notice of the evidence required to support his 
claims for service connection and an increased disability 
rating.  Thus, the Board finds that the veteran has received 
notice pursuant to Dingess. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran specifically declined the opportunity to 
present evidence and testimony at a hearing before a Veterans 
Law Judge, and he has been represented by a service 
representative who has submitted statements in support of the 
veteran's claim.

The Board will therefore proceed to a decision on the merits.

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The veteran's bilateral hearing loss is rated as 
noncompensable or 0 percent disabling under Diagnostic Code 
6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2007) which is deemed to be the most appropriate primarily 
because it pertains specifically to the primary diagnosed 
disability in the veteran's case (bilateral hearing loss).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim was received in 
August 2001, after the amended regulations became effective.  
Thus, the veteran's claim will be evaluated in accordance 
with the amended regulations only.  See VAOPGCPREC 
3-2000.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

The veteran seeks entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  
As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

A VA audiological examination conducted in May 2007 revealed 
the following puretone thresholds:  




HERTZ



    500
1000
2000
3000
4000
RIGHT
35
40
45
65
90
LEFT
30
25
65
90
105

The average decibel loss for the right ear was 60 and the 
left ear average was 71.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 80 in 
the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level IV 
in the left ear.  This results in a 0 percent disability, or 
noncompensable, rating under Table VII.

The test results do not demonstrate exceptional patterns of 
hearing impairment requiring consideration under subsection 
(a) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all 
four Hertz frequencies].  

There is no competent medical evidence to the contrary.  In 
support of his claim, the veteran submitted a March 2007 
hearing examination report from Dr. P.B., Au.D.  However, Dr. 
P.B.'s report was stated in a format that is incompatible 
with VA guidelines.  It is therefore of no probative value.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

The Board wishes to make it clear that it has no reason to 
disbelieve the veteran's statements to the effect that he is 
significantly impacted by his service-connected hearing loss.  
However, as discussed in the law and regulations section 
above the Board must adjudicate this claim by mechanically 
applying the schedular criteria.   See Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the veteran's bilateral hearing loss have not been 
met.

Fenderson concerns

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the only medical evidence of record pertinent 
to the veteran's levels of hearing loss between the time of 
one year prior to his claim to the present date includes a 
May 2002 VA audiological examination report and a December 
2005 diagnostic evaluation in addition to the May 2007 
hearing examination.  The Board has reviewed all of the 
pertinent evidence and concludes that it supports the 
proposition that the veteran's service-connected hearing loss 
has not changed appreciably since the veteran filed his 
claim.  There are no medical findings or other evidence which 
would allow for the assignment of a compensable disability 
rating at any time during the period of time here under 
consideration.  Based on the record, the Board finds that a 
noncompensable disability rating was properly assigned for 
the entire period from the date of service connection.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

The Board notes that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that his service-connected bilateral hearing loss 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria]. 
Moreover, the RO did not consider the matter of referral of 
this issue for consideration of an extraschedular rating.  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating. 

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an initial compensable 
disability rating for his service-connected bilateral hearing 
loss.  The benefit sought on appeal is therefore denied.

2.  Entitlement to service connection for a back disorder.

Service connection - general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran contends that his back was injured in a Jeep 
accident which occurred in Korea during his active military 
duty, and that his current low back disorder is related to 
that accident.  As noted above, in order to establish service 
connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.  The Board will address each Hickson element in turn.

With regard to element (1), the evidence includes a May 2007 
VA neurological examination which diagnoses the veteran's low 
back condition as a chronic lumbar strain.  An August 2007 VA 
orthopedic examiner diagnosed the veteran with lumbar 
degenerative joint disease, lumbar spinal stenosis and lumbar 
radiculopathy.  In addition, Dr. E.M., M.D., a private 
physician, has most recently diagnosed the veteran's 
condition as severe progressive spondylosis with myelopathy.  
Thus, element (1) is satisfied.

With regard to element (2), the Board has carefully reviewed 
the veteran's SMR and determines that there is no evidence 
that the accident the veteran claims occurred caused any 
injury that was treated or complained of during service.  
There is simply no record of any treatment for back pain or 
any other condition associated with such an accident during 
service.  Moreover, the Board notes that the veteran's exit 
physical and a claim for service connection made right after 
discharge from active duty do not contain anything related to 
a back condition or injuries related to a Jeep or truck 
accident that happened when the veteran was on active duty.  
Indeed, the first evidence in the record regarding the 
veteran's back condition is dated October 2000, some 45 years 
after the veteran was discharged from active duty.  

Delay in asserting a claim can constitute negative evidence 
that weighs against the claim.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Moreover, the Board may properly consider 
the personal interest a claimant has in his own case.  See 
Pond v. West, 12 Vet.App. 341, 345 (1999); and Cartright v. 
Derwinski, 2 Vet.App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  The Board observes that the 
pertinently negative service medical records carry much more 
weight in relation to the claim than statements made by the 
veteran 45 years later.  See Curry v. Brown, 7 Vet.App. 59 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]. 

For these reasons, the Board finds that the evidence fails to 
satisfy element (2), and the claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the injury or disease incurred during active duty and 
the current disability, the Board notes the August 2007 
examiner reviewed the entire VA claims file and determined 
that 'that the [veteran's] lower back injury is not caused by 
his time in the military."  

On the other hand, a VA neurological examiner also reviewed 
the claims folder and noted the veteran provided a history of 
a "truck rollover accident that occurred in 1954 in 
service," and that the veteran related that he was "treated 
locally" and started to develop lower back pain shortly 
after the accident and developed "intermittent leg weakness 
and numbness on both legs" several months after.  Based on 
the information provided by the veteran, the VA physician 
opined that "[I]t is at least as likely as not that the 
patient's chronic lower back pain and sciatica pain are 
related to his active military duty."  

In addition, Dr. E.M. has provided two statements, one dated 
May 2003 and the other May 2007, in which he does not discuss 
how the medical evidence supports his conclusion that the 
veteran's current condition is related to active duty.  It is 
clear, however, that Dr. E.M., like the VA neurological 
examiner, relied on the veteran's history of the accident in 
coming to his conclusion that the incident caused injury 
which resulted in the veteran's current condition.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Court instructed 
that the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005);

The Board finds that the nexus opinions of both May 2007 VA 
examiner and Dr. E.M. are flawed for the same reasons.  
First, they both accept the statements of the veteran that 
the Jeep accident occurred as the veteran stated it did when, 
as is demonstrated above, there is no evidence of record 
which corroborates the veteran's statements.  Indeed, if the 
veteran, as he told the May 2007 VA examiner, had been 
experiencing the low back pain and numbness shortly after the 
accident, he would have sought treatment for it, or, at the 
very least, sought VA benefits for the problem at the same 
time he sought benefits for a heart disorder in 1954.  
Instead, the evidence is that he did not seek such benefits 
for more than 45 years.  Simply put, the veteran has not 
identified or submitted evidence showing back problems for 
more than 45 years following his discharge from service.  

Moreover, it is now well established that information from a 
veteran which is essentially transcribed by a medical 
professional still amounts only to a statement from the 
veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  Thus, the 
physicians' opinions are based on a premise that is faulty; 
the veteran's statement regarding an event - which the 
physicians accepted as the underlying injury - is not 
supported by the evidence of record and is, by virtue of the 
veteran's personal interest and long delay in bringing his 
claim, not worthy of probative value.

For those reasons, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's current 
back condition is related to an accident which occurred 
during service.  Element (3) is also not satisfied.

For the reasons and bases stated above, the Board finds that 
entitlement to service connection for a back disorder is not 
warranted.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to service connection for a back disorder is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


